As filed with the Securities and Exchange Commission on June 26, 2015 Registration No.333- 143834 Registration No.333- 56054 Registration No.333- 83769 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 REGISTRATION STATEMENT Under the Securities Act of 1933 POST-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-8 No. 333- 143834 POST-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-8 No. 333- POST-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-8 No. 333- BROADVIEW INSTITUTE, INC. (Exact name of Company as specified in its charter) Minnesota 41- (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 8147 Globe Drive Woodbury, MN 55125 Telephone: ( 651) 332-8000 (Address including zip code, and telephone number, including area code, of principal executive offices) 2 1 (Full titles of the plans) Kenneth McCarthy Chief Financial Officer 8147 Globe Drive Woodbury, MN 55125 (Name and address of agent for service) ( 651) 332-8000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) TERMINATION OF REGISTRATION This Post-Effective Amendment (this “ Amendment ”), filed by Broadview Institute, Inc., a Minnesota corporation (the “ Company ”), relates to the following Registration Statements on Form S-8 (collectively, the “ Registration Statements ”): ● Registration Statement No. 333-143834 , filed with the Securities and Exchange Commission (the “
